DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/CN2017/113570, filed November 29, 2017. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on August 24, 2022 is acknowledged.  Applicant has elected the species A) the aptamer is linked to the enzyme donor to form an aptamer-enzyme donor complex, from the group of species of aptamer-enzyme complex, drawn to claims 3 and 4.  Claim 1 is generic to the elected species, which read on claims 1-3 and 5-14, which will be examined on the merits.  Claim 4, drawn to a non-elected species, is withdrawn from consideration.  It is noted that claims 5-14 were amended in a Preliminary Amendment, and that claim 15 was canceled. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites the limitations “preparing standard solutions of the substance to be detected with different concentrations, adding the aptamer-enzyme complex and a substrate of the enzyme into the standard solutions of the substance to be detected to perform an enzymatic reaction, measuring a signal of the enzymatic reaction, and obtaining an equation of the signal of the enzymatic reaction and a content of the substance to be detected”.  It is unclear what is meant by the phrase “obtaining an equation of the signal of the enzymatic reaction”, as there is no description of a specific equation provided in the specification that is used for determining a content of the substance being detected.  Therefore, it is unclear how the signal is processed using an equation.  The specification describes that a “relational equation”, also referred to as a standard curve, was established with the concentrations of the C-reactive protein standard solutions and the reactivity, and that the concentration of C-reactive protein in the sample may be calculated according to the standard curve (see p. 21, first paragraph and p. 23, third paragraph of the specification).  Thus, while an equation is interpreted as being equivalent to a standard curve, the only relationship of a signal and the content of the substance to be detected using the standard solutions of the substance to be detected is that obtained by establishing a standard curve.  As indicated above, there is no presentation of an equation, and there is also no presentation of a representative standard curve in the specification. 
	In addition, dependent claim 11 recites the limitation “the enzyme is linked to one or more of the aptamers”.  While the term “the aptamer” is recited in base claim 1, there is no recitation of “the aptamers”, and therefore there is insufficient antecedent basis for “the aptamers” in the claim. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, 7-9, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broyles et al. (Anal. Chem. (1986) Vol. 58, No. 6, pp. 1241-1245, cited on IDS of 05/29/2020). 
With regards to claim 1, Broyles teaches a homogeneous detection method (a homogeneous enzyme immunoassay is provided for the determination of drug antibodies, see Abstract and p. 1242, column 1, lines 4-17), comprising the following steps of:
providing an aptamer and an enzyme, the aptamer being capable of specifically recognizing a substance to be detected, and linking the aptamer to the enzyme to form an aptamer-enzyme complex (an enzyme-antigen conjugate comprising glucose 6-phosphate dehydrogenase conjugated to the drug lidocaine (G6PD-L) is provided, p. 1242, column 1, lines 17-20 and 31-34; it is noted that aptamers may be small-molecule antagonists of the substance to be detected, and which have the same function as the aptamer, fall within the scope of the aptamer in the embodiments of the present disclosure, see specification, p. 13, lines 6-9); 
preparing standard solutions of the substance to be detected with different concentrations, adding the aptamer-enzyme complex and a substrate of the enzyme into the standard solutions of the substance to be detected to perform an enzymatic reaction, measuring a signal of the enzymatic reaction, and obtaining an equation of the signal of the enzymatic reaction and a content of the substance to be detected (calibration curves were generated using varying antibody concentration ranges in the presence of the enzyme-antigen conjugate G6PD-L and the substrate G6P and NAD+, p. 1242, column 2, lines 6-24 and 39-50, p. 1244, column 1, last three lines to column 2, line 3 and Figure 4; equations for the inhibition of the enzyme activity by the antibody are shown in Figure 1); and
adding the aptamer-enzyme complex and the substrate into a sample solution containing the substance to be detected to perform the enzymatic reaction, measuring a signal of the enzymatic reaction, and calculating the content of the substance to be detected in the sample solution according to the equation (measurements of antibody samples and controls without antibody were performed, showing a low relative standard deviation for eight measurements, p. 1245, column 1, lines 5-17). 
With regards to claim 2, Broyles teaches a homogeneous detection method, wherein the enzyme is a holoenzyme, and the aptamer is linked to the holoenzyme to form the aptamer-enzyme complex (the enzyme is glucose 6-phosphate dehydrogenase, which is linked to the drug lidocaine to form an enzyme-antigen conjugate, p. 1242, column 1, lines 17-20 and 31-34). 
With regards to claim 7, Broyles teaches a homogeneous detection method, wherein the aptamer has a molecular weight of < 10kDa; and/or the substance to be detected has a molecular weight of > 10kDa (the antigen conjugated to the enzyme is lidocaine, p. 1242, column 1, lines 17-20 and 31-34, having a mass of 234 Daltons, while the substance being measured is an antibody to lidocaine, p. 1242, column 1, lines 39-43; IgG antibodies have an average mass of about 150,000 Daltons). 
With regards to claim 8, Broyles teaches a homogeneous detection method, wherein the substance to be detected comprises at least one selected from the group consisting of protein, liposome, hormone, nucleic acid, virus, bacteria, fungus, cell, and tissue (the homogeneous enzyme immunoassay is designed to measure the amount of an antibody in a sample, p. 1242, column 1, lines 4-6 and column 2, lines 39-50 and Figure 1). 
With regards to claim 9, Broyles teaches a homogeneous detection method, wherein the enzyme comprises at least one selected from the group consisting of glucose-6-phosphate dehydrogenase, B-galactosidase, peroxidase, luciferase, alkaline phosphatase and fluorescin; and/or the enzyme comprises natural enzymes or artificial enzymes (the enzyme is glucose-6-phosphate dehydrogenase, p. 1242, column 1, lines 17-20 and 31-34). 
With regards to claim 11, Broyles teaches a homogeneous detection method, wherein
the enzyme is linked to one or more of the aptamers (an enzyme-antigen conjugate comprising glucose 6-phosphate dehydrogenase conjugated to the drug lidocaine (G6PD-L) is provided, p. 1242, column 1, lines 17-20 and 31-34). 
With regards to claim 12, Broyles teaches a homogeneous detection method, wherein, during the enzymatic reaction, a chemical substance is further added, and the chemical substance comprises at least one selected from the group consisting of surfactant, cyclodextrin, bovine serum albumin, casein, amino acid, chelating agent, nucleotide, hydrophilic macromolecule, reducing agent, oxidizing agent, preservative, buffer salt, polysaccharide, alcohol, and metal ion (the antibody measurements may be performed in the presence of bovine serum albumin, p. 1243, column 2, lines 1-16). 
With regards to claim 14, Broyles teaches a homogeneous detection method, wherein the homogeneous detection comprises any one selected from the group consisting of tube detection, plate detection, microfluidic detection, and chromatographic detection (reactions were carried out in a glass cell within the detection instrument, p. 1242, column 1, lines 64-65). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 3, 5, 6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broyles et al. (Anal. Chem. (1986) Vol. 58, No. 6, pp. 1241-1245, cited on IDS of 05/29/2020) in view of Henderson, D.R. (U.S Patent No. 5,643,734). 
	Broyles teaches the limitations of claims 1, 2, 7-9, 11, 12 and 14, as discussed above.  However, Broyles does not teach a homogeneous detection method, wherein the enzyme comprises an enzyme donor and an enzyme acceptor which have complementary activity, the aptamer is linked to the enzyme donor to form an aptamer-enzyme donor complex, and the aptamer-enzyme donor complex, the enzyme acceptor and a substrate are added to standard solutions of the substance to be detected or to a sample solution containing the substance to be detected to measure a signal of the enzymatic reaction.  In addition, Broyles does not teach a homogeneous detection method wherein the aptamer comprises at least one selected from the group consisting of nucleic acid aptamer, polypeptide aptamer, and peptide nucleic acid aptamer, or wherein the aptamer is a modified aptamer, the modification comprises at least one selected from the group consisting of cyclizing modification, methylation modification, and phosphorylation modification.  Finally, Broyles does not teach a homogeneous detection method wherein the enzyme is linked to the aptamer by any one selected from the group consisting of chemical coupling, affinity adsorption, and gene fusion expression, or wherein the signal of the enzymatic reaction is any one selected from the group consisting of colorimetric signal, luminescent signal, and fluorescent signal. 
	Henderson teaches methods and compositions for enzyme complementation assays for qualitative and quantitative determination of a suspected analyte such as an antibody in a sample using enzyme-acceptor and enzyme-donor polypeptides which are capable of interacting to form an active enzyme complex having catalytic activity characteristic of -galactosidase (see Abstract and column 7, lines 26-55). 
	Specifically, with regards to claims 3, 5, 6 and 10, Henderson teaches that an enzyme-donor polypeptide is prepared by ligating or fusing a gene encoding an -donor domain with another gene encoding the protein analyte to be assayed, wherein the expression of the ligated genes in an appropriate host cell results in a fusion protein product that is capable both of complementation with an enzyme-acceptor and specific binding to the analyte-binding protein, wherein immunoreactive polypeptide may be fused to the N-terminus or the C-terminus of the -domain of the enzyme-donor polypeptide (column 15, line 35 to column 16, line 3 and Figure 4).  Henderson further teaches that the protein analyte may be Hepatitis B Virus Surface Antigen (HBV-Sag) or the HBV core antigen (column 8, lines 28-31 and Figure 3), or may be from any other of a variety of antigens such as from a tumor, bacteria, fungus, virus or other source (column 10, lines 28-56).  Alternatively, Henderson teaches that the antigen and the enzyme-donor polypeptides may be linked using genetically engineered or chemically synthesized polypeptides for optimal coupling to analytes (Henderson, column 7, lines 45-55).  In addition, Henderson teaches an immunoassay that demonstrates inhibition of complementation of enzyme-donor conjugates and enzyme-acceptors by analyte-specific antibodies (column 46, lines 37-63), and further teaches that standard curves are generated for performing such immunoassays (see Figures 18 and 19). 
With regards to claim 13, Henderson teaches a homogeneous detection method, wherein the signal of the enzymatic reaction is a fluorescent signal (the complementation assay may be performed by fluorometric methods using fluorometric substrates, column 7, lines 39-41, column 11, lines 26-29 and column 18, lines 21-43). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Broyles and Henderson teaches since both references teach methods for performing immunoassays for detecting antibodies in a biological sample using enzymes that are conjugated with antigens, wherein the presence of antibodies in the sample causes inhibition of enzyme activity, which may be measured either by electrochemical detection (see Broyles, p. 1242, column 2, line 39 to p. 1243, column 1, line 5) or by fluorometric means (see Henderson, column 7, lines 39-41 and column 11, lines 26-29).  In addition, Henderson teaches that the enzymatic activity may be measured by enzyme complementation using enzyme-acceptor and enzyme-donor polypeptides which are capable of interacting to form an active enzyme complex having catalytic activity (Henderson, column 7, lines 26-55), wherein an antigen is linked, such as by gene fusion, to the enzyme donor portion of the enzyme (Henderson, column 15, line 35 to column 16, line 3 and Figure 4), and wherein the antigen is recognized by an antibody in a sample and inhibits the complementation assay (Henderson, column 46, lines 37-63).  Thus, an ordinary practitioner would have been motivated to combine the methods of Broyles and Henderson since Henderson provides additional means for performing immunoassays using enzyme complementation assays.  Like the assays of Broyles using a holoenzyme approach, the complementation assays of Henderson may also be performed as homogeneous assays (see Henderson, column 2, lines 30-40 and column 36, lines 18-46).  Furthermore, enzymes such as -galactosidase are highly useful in complementation assays since the enzyme has several substrates detectable using both spectrophotometric and fluorometric means, wherein enzyme activity is created from insignificant background yielding a high signal-to-noise ratio, and wherein the antigen and the enzyme-donor polypeptides may be linked by gene fusion methods, but may also be genetically engineered or chemically synthesized for optimal coupling (Henderson, column 7, lines 31-55). 

Conclusion
11.	Claims 1-3 and 5-14 are rejected over the prior art.  No claims are fee of the prior art.  In addition, claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) as being indefinite, as discussed above. 

Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637